Case 3:19-cv-01183-KAD Document 21-5 Filed 08/13/19 Page 1 of 1

Parcel Shipping Order (PSO) Terms and Conditions The UPS Store #6517

 

 

 

SHIP DATE SHIPMENT INFORMATION DESCRIPTION OF GOODS
Wed 07 Aug 2019 | UPS Next Day Com: 1 package | DOCUMENTS

Total Declared Value: Not provided
SENDER RECIPIENT PKG TRACKING NUMBER DECL VAL
HABIB OLAPADE STATE MARSHALL BRIAN MEZICK 1 12Y856870190110042 NIA
16160 KEITH HARROW BLVD ~- 35 ELM ST :
APT 108 NEW HAVEN, CT 06510-2023

Houston, TX 77084
Tel: (832) 785-5185

 

 

 

 

 

Subject to these terms and conditions, this The UPS Store® center (“We”, “Us”, or “Our”) will receive, forward and/or pack parcels for you the customer { “You” or “Your”). The carrier for Your parcel(s) accepted by Us
(“Carrier”) will be UPS®. The Carrier may refuse to ship Your parcel(s) accepted by Us. ‘You represent Your true name and address appear as sender above,

We do not accept hazardous material, Other Regulated Material-I} class (ORM-D), illegal items or arlicles of unusual value, including but not limited to cash. In addition, the Carrier's tariff, service guide, or terms and
conditions (“Carrier's Terms and Conditions”) may specify other restricted items. Certified locations may accept some forms of ORM-D. Parcels cantaining “food” (as defined in section 201 (@) of the Federal Food, Drug,
and Cosmetic Act), will be accepted far transportation only according to the applicable terms and conditions in the Carrier's Terms and Conditions in effect on the date of shipment,

We do not transport Your parcel(s). The Cartier transports Your parcel(s) subject to the UPS/Tariff Terms and Conditions of Service (“UPS Terms”) in effect on the date of shipment, which are available at

. The Carrier's Terms and Conditions set forth rhe Carrier's rights, responsibililies, and limitations of liability with respect to the transportalion of Your parcel(s} and are hereby incorporated in full inte
this PSO. The UFS Terms coniain a MANDATORY BINDING ARBITRATION CLAUSE AND CLASS ACTION WAIVER, which apply fo any controversy or claim, whether at Jaw or equity, arising oul of or
relating to provision of services by UPS, regardless of the date of accrual of such dispute, except for claims chat may be filed in courts of limited jurisdiction such as small claims, justice of the peace, magistrate
court, and similar courts with monctary limits on their jurisdictions over civil disputes.

We are Your agent for receiving and forwarding Your parcel(s) to the Cacrier. We are nol the Carrier's agent. You agree that We will be deemed the shipper of Your parcel(s) with rhe Carrier and that You are not the shipper
under the Carrier's Terms and Conditions, You therefore have no rights directly against the Carrier. Any rights You may have Lo recover damages or other compensation with respect (o the transportation of Your parcel(s}
(including for loss, damage, or the Carrier's failure to timely deliver) are limited 10 those rights described in the Carrier's Terms and Conditions or in this PSO, You agree that We, as the shipper of Your pareel(s), are solely
entitled to any discoumls or adjustments to the charges that We pay the Carrier for transporting Your parcel(s).

Except as expressly sel forth in this PSO, We assume no Liability for the delivery of Your parcel{s) or for loss or damage by any cause Lo the parcel(s) or thelr contents thal occurs afler We lender Your parcel(s) to the Carder.
The Carriec's driver may deliver Your parcel(s} without a signature unless You request a signature on delivery and pay any applicable charge, You agree that the Carcier is not liable for loss or damage occurring after delivery
of Your parcel(s}. You also agree to all terms and conditions in this PSO, including all terms and conditions related te Your participation in the optional Declared Value Program.

Any slatement by Us regarding a probable date and (if applicable) time of delivery 13 only an estimate, and is not warranted in any manner, We are not linble for any consequential, indirect, special, incidental or punitive
damages, or any loss or damage resulting from delays in shipping or delivery. Our responsibility for damage to items caused by improper packing by Us is fimiled to any applicable Declared Value Program er other
Program that We may offer and for which You have paid any applicable charge.

imitati ili i Our liability and the Carrier's liability for loss or damage to Your parcelfs) is strictly limited to the amounts set forth in this PSO and the Carrier's Terms and Conditions (in the
event of conflict, the Carrier's Terms and Condilions govern the Carrier's liability for loss or damage). Liability for loss or damage is hmited lo Your actual damages or $100 per parcel, whichever is less, unless You declare a
higher value and pay the applicable charge for a higher authorized value (under the Declared Value Program). We and the Carrier are not liable or responsible for items of unusual value, precious metals, negotiable
instruments, or items prohibiled from shipment, ar for which the Carrier's liabitily is excluded, under the Carvier's Terms and Conditions. Additional terms and conditions governing loss or damage claims can be found in the
Carrier's Terms and Conditions.

UPS offers a declared value program providing declared value limits for loss or damage, subject to terms and conditions (including monetary limits) (| “Declared Valve Program”). The declared
value product will be available only if You have complied with all terms and conditions of the applicable Declared Value Program. We surcharge the cosl of (his product, IF You elect to participate in the Declared Value
Program and You pay any applicable charge, We will declare value for Your eligible parcel(s) through the Carrier. You expressly acknowledge thal the value of each parcel does not exceed (he amount You declared as the
“Declared Value”. If You do not declare a Value, You agree that the value of each parcel does nol exceed $100, If You do not declare a value above $100 and pay an additional charge for a parcel containing items of greaLer
valve than $100, You will nol be entitled to recover more than $100 for loss or damage to the items in that parcel, The Carrier's terms and conditions, including monetary limits, for its Declared Value Program are located in
the Carrier's Terms and Conditions.

Claims Filed Through Us, If You or the consignee has a claim for loss or damage to Your parcel(s} under the Declared Value Program, You agree to make the claim through Us. If You make such claim through Us, We
will submit a claim tc the Carrier as Lhe shipper of the parcels, and We will remil to You any recavery on the claim paid 1o Us by the Carrier for Your parcel(s). You expressly agree that We have no liability if any claim is
denied or peid only in part by the Carer or other declared value. In the event You make a Guaranteed Service Refund (GSR) request to UPS, You agree lo provide to UPS (and hereby authorize Us to provide to UPS) Your
name and address to be used by UPS to process the request.

Filing a Claim under the Declared Yotue Program, Any and all claims under any Declared Value Program must be in writing and received by Us within the Carrier's required lime frame as set for in the Carrier's Terms
and Conditions. Claims not made within the prescribed time frame are waived and will not be paid. For all damage claims, the original packaging materials must be made available for the Carrier's inspection prior lo
reshipment, All claims for loss or damage must be supported by the shipping documents, including but not limited to this PSO and a copy of the shipment receipt, and proof of the vaine of the lost or damaged items fot any
declaration of value over $100.

Filing a UPS Guaranteed Service Refund (GSE) request. If UPS is the Carner for Your parcel(s), if You believe any parcel is eligible for 4 refund under the UPS Service Guarantee as set forth in the UPS Terms, You
must contact Us ar the location that shipped the parcel(s) within 15 calendar days of the date of scheduled delivery. IF You do not contact Us within the prescribed time fram, any claim lo a refund under the UPS Service
Guaranlee is waived and will not be paid.

‘We are an independently owned and operated franchise of The UPS Store, Inc. and solely responsible for alf aspecis of Our operations, We are the exclusive employer of all employees of Our business. You acknowledge and
agree thai The UPS Stove, Inc. is not liable for any of Qur acts or omissions and 1s not the employer or joint employer of the employees of Qur business, This PSO constitutes the entire agreement between You and Us, and
supersedes all prior, subsequent and conlemporaneous agreements, understandings, and representations, written or oral, celating to the subject matter hereof.

By signing below, You acknowledge thal (f} You confirm the Ship to Address is accurate for each parcel (ii) You confirm the Declared Value for each parcel, if any, is correct (iil) ‘You have read snd reviewed the termg and
conditions described above in their entirely, (iv) You agree te be bound by all such terms and conditions, and (v) by so signing, this PSO constitutes binding, and enforceable cbligations of You. YOU FURTHER
ACKNOWLEDGE AND AGREE that, except as expressly set forth in the UPS Terms, any claims against Us or UPS {Including its afillates) arising out of or relating to provision of service by UPS are subject to individual,
mandatory binding arbitration, as set forth in the UPS Terms available al www.ups.com/terms,

Wed 7 Aug 2019
CUSTOMER SIGNATURE TRANSACTION DATE

 

 

(an-US)Varsion(OL} 1.0.0.0 Printed 8/7/2019 6:35:16 PM UTC frem POS6517B T&C Version: 2018.02.01 EMeslive: 2018/03/02 08:00 UTC Page 1 of 1
